                    Case 3:20-cr-00035-MMD-WGC Document 2 Filed 09/15/20 Page 1 of 3

PROB 22                                                                                                          CASE NUMBER (Tran. Court)
(Rev. 2/88)                                                                                                      2:14CR000133-001
                              TRANSFER OF JURISDICTION
                                                                                                                 CASE NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:                         DISTRICT                            DIVISION
Carl Marciniak                                                               Eastern District
900 Vista Park Drive                                                         of Pennsylvania
Carson City, NV 89705                                                        NAME OF SENTENCING JUDGE
                                                                             J. Curtis Joyner

                                                                             DATES OF PROBATION/SUPERVISED       FROM            TO
                                                                             RELEASE:
                                                                                                                 12/27/19        12/26/22
OFFENSE
18 USC § 1343, 1349 – wire fraud and aiding and abetting (Count One); 18 USC § 371 – conspiracy (Count Two); and
15 USC § 78j(b) and 17 CFR 240.10b-5 – securities fraud and aiding and abetting (Count Three)


PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE Eastern           District of Pennsylvania
        IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the Nevada upon
that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
supervised release may be changed by the District Court to which this transfer is made without further inquiry of this
Court.*




          8/10/20                                                                 s/J. Curtis Joyner
          Date                                                                    United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE District of Nevada

        IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.




              9/14/2020

          Effective Date                                                          United States District Judge
        Case 3:20-cr-00035-MMD-WGC Document 2 Filed 09/15/20 Page 2 of 3



Prob12A
D/NV Form
Rev. June 2014



                                 United States District Court
                                             for
                                   the District of Nevada

            REQUEST FOR ACCEPTANCE OF TRANSFER OF JURISDICTION
                   Probation Form 22 (Order of Transfer) is Attached
                                  August 11, 2020

Name of Offender: Carl Marciniak

Case Number: TBD

Name of Sentencing Judicial Officer: Honorable J. Curtis Joyner

Date of Original Sentence: December 7, 2017

Original Offense: Wire Fraud, Conspiracy, Securities Fraud, Aiding and Abetting

Original Sentence: 24 Months prison, followed by 36 Months TSR.

Date Supervision Commenced: December 27, 2019

Date Jurisdiction Transferred to District of Nevada: Pending

Name of Assigned Judicial Officer: TBD

                                         SUMMARY

On December 7, 2017, Carl Marciniak was sentenced in the Eastern District of Pennsylvania to
twenty-four (24) months custody, followed by a three-year (3) term of supervised release, for the
offenses of Wire Fraud, Conspiracy, Securities Fraud, and Aiding and Abetting, by the
Honorable J. Curtis Joyner, United States District Judge. On December 27, 2019, Marciniak
commenced his term of supervised release. Marciniak released to Reno, Nevada as he is an
established resident with family ties.

Marciniak intends to reside in our district throughout his supervision. In an effort to expedite
any future matters which may require the Court’s attention, it is recommended that the Court
accept jurisdiction of the case. Attached is the form 22, Transfer of Jurisdiction, for Your
Honor’s review and consideration.
        Case 3:20-cr-00035-MMD-WGC Document 2 Filed 09/15/20 Page 3 of 3

                                         RE: Carl Marciniak                         DO NOT FILE
Prob12A
D/NV Form
Rev. June 2014

                                                               Respectfully submitted,
                                                                               Digitally signed by
                                                                               Landon VanWormer
                                                                               Date: 2020.08.11
                                                                               09:00:01 -07'00'
                                                               ______________________________
                                                               Landon VanWormer
                                                               United States Probation Officer

Approved:
                     Digitally signed by
                     Todd White
                     Date: 2020.08.11
__________________________________________
                     09:04:35 -07'00'
Todd E. White
Supervisory United States Probation Officer



Please indicate your response below and return to the Probation Office:


‫܆‬        Concur with the proposed course of action.

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer

                                                       9/14/2020
                                                      _____________________________
                                                      Date
